Attachment to Form PTO-90c

Response to Amendment
The reply filed on March 1, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
	SPECIFICATION: The substitute specification filed March 1, 2021 CANNOT been entered due to numerous errors/issues as follows:
(a)	the change of paragraph numbers [0001] – [0012] in the original specification to new paragraph numbers [0002] – [0013], respectively, to correct for the two paragraph [0001]’s in the original specification is not indicated in the marked-up copy;
(b)	the strike-through recitation shown in paragraph 0024 of the marked-up copy is indicating a deletion of text that was not in the original specification;
(c)	the changes made in paragraph [0030] are not accurately indicated in the marked-up copy; specifically, more changes were made than are indicated in the marked-up copy;
(d)	paragraph [0035] was changed to paragraph [0036] and this change was not indicated in the marked-up copy; and
(e)	 paragraph [0036] in the original specification has been deleted, and there is no indication of such in the marked-up copy.
CLAIMS: The claims include at least one amendment that is not indicated by underlining/strike-through as required; for example, in claim 1, line 9, “flexible guides” has been changed to –adjustable guides-- but there is no indication of such a change. 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
June 24, 2021